 
ASSIGNMENT OF OIL & GAS LEASE
 
This Assignment of Oil & Gas Lease is made and entered into this 1st- day
ofOctober, 2008, by and between MARK A. CORNELL and BARBARA CORNELL, husband and
wife, 706 Mount Olivet Road, Bowling Green, KY 42101, and JOHN W. ROBBINS, an
unmarried person, 596 Sand Hill Road, Peterborough, NH 03458 (hereinafter
referred to as "Assignors") and PHOENIX ENERGY RESOURCE COPORATION, a Nevada
Corporation, whose address is 1001 Bayhill Drive, 2nd Floor, Suite 200, San
Bruno, CA 94066, (hereinafter referred to as "Assignee").
 
WITNESSETH, NOWTHEREFORE, for and in consideration of the sum of TEN DOLLARS
($10.00) cash in hand paid, the receipt of which is hereby acknowledged and
other good and valuable consideration, Mark A. Cornell and Barbara Cornell,
husband and wife, and John W. Robbins, an unmarried person, Assignors, do hereby
grant, sale, transfer, and assign unto Phoenix Energy Resource Corporation,
Assignee, its successors and assigns, all of their right, title and interest in
and to the following described oil and gas lease and the oil and gas wells,
including any renewals, extensions and amendments thereof, as more particularly
described as follows:
SEE ATTACHED EXHIBIT A
 
This assignment is made subject to the terms and conditions of the
aforementioned lease and assignment and the Assignors covenant to the Assignee,
its successors and assigns, that they are the lawful owners of the lease and/or
assignment, and the rights and interests there under, and that they have good
right and authority to sale, convey and assign the same.
 
TO HAVE AND TO HOLD unto said Assignee, its successors and assigns, subject to
the terms and conditions of the subject lease and assignment.
 
IN TESTIMONY WHEREOF, the Assignors, Mark Cornell and Barbara Cornell, husband
and wife, and John W. Robbins, an unmarried person, have executed the foregoing
assignment on the day and date first above written. ASSIGNORS:




 
Barbara Cornell


 
COMMONWEALTH OF KENTUCKY      )


 
)


 
COUNTY OF WARREN)


 
SUBSCRIBE, SWORN TO AND ACKNOWLEDGED before me by, Mark A. Cornell and Barbara
Cornell, husband and wife, on this the /1 day of October, 2008.
 
 


                   NOTARY PUBLIC - STATE AT LARGE
                    Mv Commission Expires: QCl
                    :    June 29.20/V;     J
                    STATE OF NEW HAMPSHIRE


 
COUNTY


 
SUBSCRIBE, SWORN TO AND ACKNOWLEDGED before me by, John W. Robbins, an unmarried
person on this the      / day ofOctober, 2008.
 


 - STATE AT LARGE My Commission Expires: ^ -,-J(5~ ~<
 


D. BaiTfe/walton
LANPHEAR ^WALTON, P.L.L.C.
P.O. Box 128
Bowling Green, KY 42102-0128
(270) 843-5500


DEIDREA.McGRATH-FISCHER
NOTARY PUBLIC My Commission Expires June 25,2013

EXHIBIT A


 
An oil and gas lease from John Means and Patty Means, husband and wife, to Mark
A. Cornell and John W. Robbins, dated April 14,2008 and recorded in Lease Book
50, Page 526, in the Allen County Clerk's Office. (Lessors' source deed is
recorded in Deed Book 145, Page 293 containing 130 acres, more or less)
 
An oil and gas lease from Babs Adams and Julie Steinheimer, to Mark A. Cornell
and John W. Robbins, dated April 14,2008 and recorded in Lease Book 50, Page
530, in the Allen County Clerk's Office. (Lessors' source deed is recorded in
Deed Book 238, Page 539 containing 83 acres, more or less)
 
An oil and gas lease from Babs Adams to Mark A. Cornell and John W. Robbins
dated April 14,2008 and recorded in Lease Book 50, Page 532, in the Alien County
Clerk's Office. (Lessor's source deed is recorded in Deed Book 232, Page 347
containing 45 acres, more or less)